Whitfield, C. J.,
delivered the opinion of the court.
The suit of clothes formed no part of the consideration for the option. It was part of the purchase price of the lots, as shown by Stigler’s own testimony to the interrogatory 2, on page 46 of the record. This is Jaap’s testimony also, shown by his answer to interrogatory 21, on page 121 of the record. Since both Stigler and Jaap say that the suit of clothes was part of the purchase price of the lots, and no part of the consideration for the option, and since the $10 recited in the option as the only consideration were not paid, it is perfectly clear that the contract for the option was based upon no consideration, and was hence not binding. And this disposes of the ease under the authority of Kolb v. Bennett Land Co., 14 Miss., 570, 21 South., 233.

Affirmed.